
	
		II
		112th CONGRESS
		1st Session
		S. 729
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2011
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To validate final patent number
		  27–2005–0081, and for other purposes.
	
	
		1.Final patent and land
			 reconfiguration in Clark County and Lincoln County, Nevada
			(a)In
			 generalPatent number
			 27–2005–0081 and the associated land reconfiguration issued by the Bureau of
			 Land Management on February 18, 2005, is affirmed and validated as having been
			 issued pursuant to, and in compliance with, the Nevada-Florida Land Exchange
			 Authorization Act of 1988 (Public Law 100–275; 102 Stat. 52),
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), and the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.) for the benefit of the desert
			 tortoise, other species, and related habitat to increase the likelihood of the
			 recovery of the desert tortoise and other species.
			(b)Ratification of
			 reconfigurationThe process
			 used by the United States Fish and Wildlife Service and the Bureau of Land
			 Management in reconfiguring the land described in subsection (a), as depicted
			 on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned
			 Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N0136), and the
			 reconfiguration provided for in Special Condition 10 of Army Corps of Engineers
			 Permit No. 200125042 are ratified.
			
